DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 9 October 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shams et al, A New Method for Obtaining High Strength Phenol Formaldehyde Resin-impregnated Wood Composites at Low Pressing Pressure, hereafter “Shams” is representative of the closest prior art. Shams discloses a structure comprising a first piece of natural veneer wood that has been chemically treated to partially remove lignin therein while substantially preserving a structure of cellulose-based lumina and further subjected the piece to pressing which will inherently collapse the lumina. Shams also discloses that multiple treatments remove increasing quantities of material (Table 1) and that removing more material with the treatments allows for more resin to be impregnated into the veneer which increases density and strength. Therefore, it would have been obvious to one of ordinary skill in the art to remove any particular amount of lignin, such as an amount within the broad claimed range of 5% - 95%, in the product of Shams depending on end use strength requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. However, Shams fails to teach or suggest having the collapse lumina in the first piece held together by hydrogen bonds so as to form a first piece with a tensile strength of at least 350 MPa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783